                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 1 of 15




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   FLUIDIGM CORPORATION, et al.,
                                  11                  Plaintiffs,                           No. C 19-05639 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   IONPATH, INC.,                                       ORDER ON SUMMARY
                                                                                            JUDGMENT
                                  14                  Defendant.

                                  15

                                  16                                         INTRODUCTION

                                  17        Cross motions for summary judgment dispute the validity of asserted patents and their

                                  18   infringement by certain accused products. The technology at issue, mass cytometry, involves

                                  19   analysis of biological tissue samples via mass spectrometry. The properly construed claims

                                  20   preclude literal infringement and patent owner has abdicated its burden under the doctrine of

                                  21   equivalents. Defendant’s motion is GRANTED IN PART.

                                  22                                            STATEMENT

                                  23        Prior orders detail the facts here (Dkt. Nos. 46, 58, 143). In brief, plaintiff Fluidigm

                                  24   Corporation has developed mass cytometry methods and systems for cell structure and

                                  25   biomarker analysis, disclosed in U.S. Patent Nos. 10,180,386 and 10,436,698. These methods

                                  26   involve labelling a sample, a cell or clump of cells, with metal tags attached to antibodies in a

                                  27   process called “staining.” Different antibodies bind to different analytes (organic material of

                                  28   interest in the sample) and different metal tags attach to different antibodies. Following
                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 2 of 15




                                   1   staining and washing, to remove unbound antibodies, only antibody-metal tags bound to

                                   2   present analytes remain.

                                   3        Sample analysis begins with vaporization, atomization, and ionization of the samples and

                                   4   metal tags. A mass spectrometer then measures the mass-to-charge ratio of the ions and, using

                                   5   the different weights of different metals, identifies the various metal tags released from the

                                   6   sample. And, because the various metal tags bound to antibodies which in-turn bound to

                                   7   specific analytes, identifying the metal tags identifies the analytes present in the sample. Apart

                                   8   from the patents covering this process, patent owner also sells its own line of embodying

                                   9   products, but those are irrelevant here (Dkt. No. 161-4).

                                  10        Defendant IONpath, Inc. competes in the same market. The complaint charges defendant

                                  11   with intentional interference with patent owner’s contractual relations with customers, but that

                                  12   charge does not come into play here. Our present dispute, instead, centers on patent owner’s
Northern District of California
 United States District Court




                                  13   claims of patent infringement by defendant’s accused product, the MIBIscope.

                                  14        The parties do not dispute how the MIBIscope functions. Similar to patent owner’s

                                  15   methods, the MIBIscope analyzes antibody-metal-tag stained biological samples with mass

                                  16   spectrometry. And again, as with patent owner’s methods, each antibody-metal tag attaches to

                                  17   a unique analyte. So identification of a metal tag will in turn identify an analyte in the sample.

                                  18   Unlike the claimed invention, though, which operates on cells, the MIBIscope operates on

                                  19   thinly sliced tissue samples (around four micrometers thick, much thinner than any intact cell

                                  20   might be) mounted onto a slide.

                                  21        For the accused analysis, a narrow beam of high-energy ions bombards the sample. The

                                  22   beam “rasters across the sample,” that is, the beam traces row by row across the sample, just as

                                  23   a cathode-ray tube television projects onto a screen.

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 3 of 15




                                   1   The ion beam can be trained to hit quarter-micrometer elements as it traces along the sample.

                                   2   As the beam hits each element, it ionizes or “ablates” the metal tags within that element (and

                                   3   not the surrounding ones) for introduction into and identification by the mass spectrometer.

                                   4        The description of this sequence as “pixel-by-pixel” is somewhat of a misnomer, as the

                                   5   elements on the sample are not themselves pixels on a screen. But the MIBIscope preserves

                                   6   the location as it scans each element of a sample for mapping to a corresponding pixel in post-

                                   7   processing, making the phrase “pixel-by-pixel,” if not entirely accurate, descriptively effective.

                                   8   As shown in the figure below, the MIBIscope uses this data to produce a map which displays

                                   9   the presence (or not) of desired analytes across a sample. Further software processing also

                                  10   allows the MIBIscope to estimate the locations of cell borders within the sample (Dkt. Nos.

                                  11   158-6 at 5–6; 161-4 at 4–5, 17–18).

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18                  Ion Beam Raster Scan                       Sample Analysis Map
                                  19        Following several iterations of the complaint and a few rounds of infringement and
                                  20   invalidity contention amendment, we now reach our first taste of the merits in our patent
                                  21   “showdown.” Each side has chosen the single claim it finds most promising for its cause.
                                  22   Patent owner has chosen Claim 9 of the ’386 Patent; defendant, Claim 6 of the ’698 Patent.
                                  23   The claims are substantially similar, and the patents share a single specification, so patent
                                  24   owner moves for summary judgment of validity and the MIBIscope’s infringement of both,
                                  25   and defendant moves for summary judgment of noninfringement and invalidity of both. It also
                                  26   moves to strike patent owner’s expert report and portions of the motion which it asserts to be
                                  27   directed toward newly, and untimely, accused versions of the MIBIscope. This order follows
                                  28   full briefing and oral argument held telephonically due to public health and security crises.
                                                                                       3
                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 4 of 15




                                   1                                             ANALYSIS

                                   2        Summary judgment is appropriate if there is no genuine dispute of material fact, those

                                   3   facts “that might affect the outcome of the suit.” “[T]he substantive law’s identification of

                                   4   which facts are critical and which facts are irrelevant . . . governs.” A genuine dispute contains

                                   5   “sufficient evidence” such that a “reasonable jury could return a verdict for the nonmoving

                                   6   party.” Anderson v. Liberty Lobby, 477 U.S. 242, 248–49 (1986). “In judging evidence at the

                                   7   summary judgment stage, the court does not make credibility determinations or weigh

                                   8   conflicting evidence. Rather, it draws all inferences in the light most favorable to the

                                   9   nonmoving party.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). If

                                  10   “a proper jury question” remains, summary judgment is inappropriate. See Anderson, 477 U.S.

                                  11   at 249.

                                  12        Patent infringement requires that an accused product practices every limitation of a
Northern District of California
 United States District Court




                                  13   properly construed claim. See Tessera, Inc. v. Int’l Trade Comm’n, 646 F.3d 1357, 1364 (Fed.

                                  14   Cir. 2011). Our dispute focuses on the independent claims underlying the asserted dependent

                                  15   claims.

                                  16      ’386 Patent, Claim 9                               ’698 Patent, Claim 6

                                  17     1. A method of sequentially analyzing               1. A system for sequentially analyzing
                                         single cells by mass spectrometry,                  single cells in a sample by mass
                                  18     comprising:                                         spectrometry,
                                  19     providing a sample containing a plurality           wherein the sample comprises a plurality
                                         of tagged cells tagged with a plurality of          of tagged cells tagged with a plurality of
                                  20     tagged antibodies, wherein each of the              tagged antibodies, wherein each of the
                                         tagged antibodies is specific for a different       plurality of tagged antibodies is specific
                                  21     analyte, and wherein each of the tagged             for a different analyte, and wherein each
                                         antibodies is tagged with an elemental tag          of the plurality of tagged antibodies is
                                  22     comprising a lanthanide or noble metal;             tagged with an elemental tag comprising a
                                                                                             lanthanide or noble metal;
                                  23     vaporizing, atomizing, and ionizing
                                         multiple elemental tags from a single first         wherein the system comprises:
                                  24     cell of the plurality of tagged cells;
                                                                                             a first device to vaporize, atomize, and
                                  25     detecting, using mass spectrometry, the             ionize multiple elemental tags from a
                                         elemental composition of the first cell by          single first cell of the plurality of tagged
                                  26     detecting a transient signal of the multiple        cells and multiple elemental tags from a
                                         vaporized, atomized, and ionized                    single second cell of the plurality of
                                  27     elemental tags of the first cell;                   tagged cells; and
                                  28
                                                                                         4
                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 5 of 15



                                         vaporizing, atomizing, and ionizing                 a second device to detect, by mass
                                   1     multiple elemental tags from a single               spectrometry, lanthanides and/or noble
                                         second cell of the plurality of tagged cells;       metals of the single first cell by detecting
                                   2     and                                                 a transient signal of the multiple
                                                                                             vaporized, atomized, and ionized
                                   3     detecting, using mass spectrometry, the             elemental tags of the single first cell, and
                                         elemental composition of the second cell            lanthanides and/or noble metals of the
                                   4     by detecting a transient signal of the              single second cell by detecting a transient
                                         multiple vaporized, atomized, and ionized           signal of the multiple vaporized,
                                   5     elemental tags of the second cell, wherein          atomized, and ionized elemental tags of
                                         the transient signal associated with the            the single second cell, wherein the
                                   6     first cell and the transient signal                 transient signal associated with the single
                                         associated with the second cell are                 first cell and the transient signal
                                   7     detected sequentially.                              associated with the single second cell are
                                                                                             detected sequentially.
                                   8     9. The method of claim 1, wherein each
                                         of the plurality of tagged antibodies is            6. The system of claim 1, wherein each of
                                   9     tagged with a distinct isotope.                     the plurality of tagged antibodies is tagged
                                                                                             with a distinct isotope.
                                  10

                                  11   Specifically, our dispute turns on the meaning of detecting signals from cells “sequentially”

                                  12   and whether that meaning covers the MIBIscope’s pixel-by-pixel ablation across a sample.
Northern District of California
 United States District Court




                                  13        1.      CONSTRUCTION OF “SEQUENTIALLY.”
                                  14        Patent owner advances a temporal limitation, construing “sequentially” merely as

                                  15   detecting signals from cells “at separate times,” and argues that this interpretation covers pixel-

                                  16   by-pixel ablation, as portions of different cells would be ablated and the associated signals

                                  17   detected at separate times. Defendant disagrees and argues that the term requires individual

                                  18   analysis and detection of such signals on a “cell-by-cell basis.” This claim scope, defendant

                                  19   argues, excludes pixel-by-pixel ablation which does not analyze a complete cell before moving

                                  20   to the next, but instead scans portions of several cells along a row of pixels before looping back

                                  21   to scan other portions of those same cells in the next row of pixels.

                                  22          Claim terms generally take “their ordinary and customary meaning,” that is “the

                                  23   meaning that the term would have to a person of ordinary skill in the art in question at the time

                                  24   of the invention.” Though we begin with the claim language itself, “the specification is the

                                  25   single best” — and usually dispositive — “guide to the meaning of a disputed term.” Network-

                                  26   1 Techs., Inc. v. Hewlett-Packard Co., 981 F.3d 1015, 1022 (Fed. Cir. 2020); Phillips v. AWH

                                  27   Corp., 415 F.3d 1303, 1312–13, 1315 (Fed. Cir. 2005) (en banc) (emphasis added). This does

                                  28   not grant us free rein to import limitations from the specification into the claims, particularly
                                                                                         5
                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 6 of 15




                                   1   where such operative language does not appear in the claim itself. Amgen Inc. v. Hoechst

                                   2   Marion Roussel, Inc., 314 F.3d 1313, 1325 (Fed. Cir. 2003). Nevertheless, the specification

                                   3   remains the text for term construction because “the words of the claims must be based on the

                                   4   description.” Phillips, 415 F.3d at 1315 (citing Standard Oil Co. v. Am. Cyanamid Co., 774

                                   5   F.2d 448, 452 (Fed. Cir.1985)) (emphasis added).

                                   6         This order adopts a hybrid construction. “Sequentially,” as used in the asserted patents

                                   7   requires a cell-by-cell, complete analysis. This includes patent owner’s proposed temporal

                                   8   limitation, that the detection of transient signals from different cells occurs at separate times. It

                                   9   also includes defendant’s proposed cell-by-cell limitation. And, it includes a completeness

                                  10   requirement, meaning, in our context, that once a cell analysis has been undertaken, it will be

                                  11   completed and it will not be repeated.

                                  12         This cell-by-cell requirement stems from the term itself. A “sequence,” as “the following
Northern District of California
 United States District Court




                                  13   of one thing after another in succession,” certainly includes patent owner’s temporal

                                  14   requirement. Instead of simultaneous events, one follows another. But a “sequence” includes

                                  15   more. It does not connote an intermingling between steps, a bit of “one thing” here, then a bit

                                  16   of “another” thing, and then a little more of the “one thing.” Rather, the ordinary meaning for

                                  17   one asked to perform several tasks in sequence is to complete each task before moving to the

                                  18   next. See sequence, Oxford English Dictionary Online, https://www.oed.com/view/Entry

                                  19   /176289#eid23309112 (last accessed Jan. 28, 2021).

                                  20         Context confirms this use of the term. The asserted claim limitations recite “wherein the

                                  21   transient signal associated with the [single] first cell and the transient signal associated with the

                                  22   [single] second cell are detected sequentially.” Consistent with this, both preambles (though

                                  23   our parties dispute whether they limit the claims) recite “sequentially analyzing single cells [in

                                  24   a sample] by mass spectrometry.” In other words, the cells themselves, not some smaller entity

                                  25   (such as pixels), distinguish between steps in the sequence. We first detect one set of transient

                                  26   signals from one cell, then at a separate time, we detect another set from another cell. The

                                  27   nature of the invention itself confirms that the claims operate cell-by-cell with no repeats.

                                  28   Patent owner’s Dr. Gary Hieftje admits that in the basis for the invention, “mass cytometry[,]
                                                                                        6
                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 7 of 15




                                   1   by definition the cell has to be destroyed” (Dkt. No. 160-13 at 110). After all, it “vaporize[s],

                                   2   atomize[s], and ionize[s]” the cells for analysis. Patent owner offers no argument, and this

                                   3   order discerns no concept from the claims or specification, that the cells could reform after this

                                   4   treatment. So, as each cell enters the invention, one-by-one, for vaporization, atomization,

                                   5   ionization, and analysis, that’s it.

                                   6         The specification illustrates this requirement. The best mode requires and indeed, as

                                   7   Figure 1 of the patents indicates, begins with a “Means for Introducing Particles Sequentially”

                                   8   into the devices for vaporization and detection (’386 Pat. at 11:53–56). Figures 2 and 3 (in

                                   9   relevant part) show the invention introducing particles, one-by-one for vaporization,

                                  10   atomization, ionization, and analysis. Figure 4 illustrates a device for such one-by-one

                                  11   introduction.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17                                    Figure 1 of the ’386 Patent

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25       Figures 2 and 3 (in relevant part)                         Figure 4

                                  26         Then, rather than describe an alternate embodiment of the invention in which particles
                                  27   might be introduced en masse for grouped analysis, the specification instead proceeds to
                                  28   describe a prime obstacle to overcome in single particle introduction, that of larger particles
                                                                                       7
                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 8 of 15




                                   1   not being fully vaporized, atomized, and ionized effectively for the mass spectrometry. “[I]t is

                                   2   desirable,” the specification explains, “that the entire particle . . . be vaporized, and at least

                                   3   partially atomized and ionized, so as to enable determination of the element tags contained

                                   4   within the particle.” Due to the brief time the particle passes through the system, though, “the

                                   5   heat transfer to a large particle [may be] insufficient to allow complete vaporization,

                                   6   atomization[,] and ionization.” But that problem arises usually with solid particles. Cells, the

                                   7   specification explains, often explode upon rapid heating into fragments small enough for

                                   8   vaporization, atomization, and ionization. And, if that solution fails, the specification

                                   9   describes “in-line lysis” as an alternate method of rupturing cells for fragmented vaporization,

                                  10   atomization, and ionization (’386 Pat. at 12:24–67).

                                  11         These solutions manifest in some unasserted dependent claims, but nevertheless inform

                                  12   the construction of the independent claims which though they would not require them must
Northern District of California
 United States District Court




                                  13   nevertheless encompass them. See Liebel-Flarsheim v. Medrad, Inc., 358 F.3d 898, 910 (Fed.

                                  14   Cir. 2004); Wahpeton Canvas Co., Inc. v. Frontier, Inc., 870 F.2d 1546, 1553 (Fed. Cir. 1989).

                                  15   Note, though, that even in these embodiments, the fragments come from “the first cell” (’386

                                  16   Pat. at Claims 3, 4). Neither the claims nor the specification give any indication that one

                                  17   fragment from one cell might be vaporized and analyzed, then a fragment from another, and

                                  18   then another fragment from the earlier cell. Moreover, the rupture or explosion remains

                                  19   irreversible, with no hint that the cell might be reconstituted for later vaporization and analysis.

                                  20         All this is to say, the term “sequentially” carries into the claims the requirement that the

                                  21   subject particles, here cells, are introduced one-by-one into the system for vaporization,

                                  22   atomization, ionization, and then analysis. And, rather than encompassing partial treatment of

                                  23   cells at different times, the term “sequentially” means that once a cell is vaporized, atomized,

                                  24   ionized, and analyzed, the process is complete. There’s no second round for that cell.

                                  25         Patent owner objects that this construction improperly imports limitations from the best

                                  26   mode into the claims. Not so. Our construction of “sequentially” must comport with the

                                  27   patents in their entireties — the claim limitations and the preambles, the specification and the

                                  28   best mode, and the drawings. See Phillips, 415 F.3d at 1315–16 (citing Markman v. Westview
                                                                                         8
                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 9 of 15




                                   1   Insts., 517 U.S. 370, 389 (1996)). And, the asserted claims themselves include the term

                                   2   “sequentially,” so the question before us is not one of importing limitations but of construing

                                   3   those already present. By arguing against incorporation of the entirety of the term

                                   4   “sequentially,” patent owner in essence seeks to expand the scope of the invention. This it may

                                   5   not do.

                                   6                The purpose of the written description requirement is to prevent an
                                                    applicant from later asserting that he invented that which he did
                                   7                not; the applicant for a patent is therefore required to “recount his
                                                    invention in such detail that his future claims can be determined to
                                   8                be encompassed within his original creation.”
                                   9   See Amgen, 314 F.3d at 1325, 1330.

                                  10        Here, moreover, the requirement of “sequential[]” cell analysis does not appear only in

                                  11   the best mode — rather, it pervades the specification. Both the ’368 and ’698 patents disclose

                                  12   methods and apparatuses “for introducing particles sequentially and analyzing the particles
Northern District of California
 United States District Court




                                  13   (for example, single particles such as single cells or single beads), by spectrometry” (’368 pat.

                                  14   at 2:55–58). The specification explains that “particles” may include multi-cellular bunches,

                                  15   “the term ‘means for introducing single particles sequentially’ . . . may encompass introduction

                                  16   of a predetermined number of particles (for example, 2 or more),” but confirms that particles

                                  17   still come “in discrete ‘packets’” (’386 Pat. at 2:66–3:2). Including these two examples, every

                                  18   articulation in the “Summary of the Invention,” involves sequential introduction of discrete

                                  19   particles or bunches of particles:

                                  20                    •   The instrument has a sample introduction system for
                                                            generating a stream of particles from a sample (’386 Pat. at
                                  21                        3:16–17, 3:31–33);
                                  22                    •   The ionization system is operable to atomize particles in
                                                            the stream as the particles are received from the sample
                                  23                        introduction system (’386 Pat. at 3:19–21);
                                  24                    •   [T]he stream of particles produced by the sample
                                                            introduction system (’386 Pat. at 3:35–36);
                                  25
                                                        •   In another broad aspect, the invention provides a method
                                  26                        for analyzing particles that have been introduced
                                                            sequentially, such as single cells or single beads (’386 Pat.
                                  27                        at 3:42–44);
                                  28
                                                                                       9
                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 10 of 15



                                                        •   Another aspect of the invention is an elemental flow
                                   1                        cytometer, comprising: a means for introducing particles
                                                            sequentially into a device (’386 Pat. at 3:49–51);
                                   2
                                                        •   Another aspect of the invention is a mass-spectrometer-
                                   3                        based flow cytometer, comprising: a means for introducing
                                                            particles sequentially into a device (’386 Pat. at 3:59–61,
                                   4                        4:1–3);
                                   5                    •   Another aspect of the invention, is an optical emission
                                                            spectrometer-based flow cytometer, comprising: a means
                                   6                        for introducing particles sequentially into a device (’386
                                                            Pat. at 4:14–16);
                                   7
                                                        •   Another aspect of the invention, is a method of analyzing
                                   8                        particles that have been introduced sequentially into a
                                                            device (’386 Pat. at 4:26–27).
                                   9

                                  10   Even the prosecution history highlights the importance of individual, cell-by-cell analysis.

                                  11   Distinguishing prior art which “detect[ed] a sample in bulk,” patent owner highlighted the

                                  12   “importance of single cell analysis” to its invention and the ability to distinguish between the
Northern District of California
 United States District Court




                                  13   analyses of individual cells (Dkt. Nos. 179-4 at 9; 180-5 at 8).

                                  14        Simply put, even bearing in mind the Federal Circuit’s caution against needless

                                  15   importation of limitations from the specification into the claims, “the specification makes plain

                                  16   what [Fluidigm] did and did not invent.” See Phillips, 415 F.3d at 1315 (citing In re Fout, 675

                                  17   F.2d 297, 300 (CCPA 1982)) (emphasis added). Read in light of the specification of which

                                  18   they are a part, the asserted claims’ “sequential[]” cellular-signal detection means cell-by-cell

                                  19   introduction and completion of the analysis each time.

                                  20        2.      LITERAL NONINFRINGEMENT.
                                  21        Our construction of “sequentially” precludes direct infringement. Again, patent owner

                                  22   asserts that the MIBIscope infringes because it scans linearly, pixel-by-pixel across multiple

                                  23   cells, and so detects transient signals from multiple cells at different times (Dkt. No. 161-4 at

                                  24   17–18). There appears no dispute that the MIBIscope satisfies the temporal limitation of

                                  25   “sequentially.” It scans different elements of the sample at separate times. So far so good.

                                  26   But that’s as far as the similarities go on this limitation. The claims and the MIBIscope target

                                  27   fundamentally different subjects both physically and conceptually. On the one hand, the

                                  28   claims physically target cells and conceptually scan cell-by-cell. On the other hand, the
                                                                                       10
                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 11 of 15




                                   1   MIBIscope operates on four-micrometer-thick tissue slices, not full cells, and raster scans

                                   2   pixel-by-pixel. The sample may contain slivers from multiple cells, so some pixels may fall on

                                   3   some cells and some on others; but the MIBIscope doesn’t care (Dkt. No. 162-12 at 2, 4; 161-

                                   4   13).

                                   5          This matters because of the destructive nature of cell analysis in the invention so

                                   6   conceived. Recall, patent owner’s Dr. Hieftje admitted that the claimed invention requires

                                   7   destruction of each cell upon “vaporization, atomization, and ionization” in preparation for the

                                   8   mass spectrometry analysis (Dkt. No. 160-13 at 110, 408). Any analysis to be performed must

                                   9   be performed in that single round following cellular destruction. The claimed “detect[ion]”

                                  10   compete, the cell cannot be reconstituted for another round.

                                  11          On the contrary, the MIBIscope, proceeding pixel-by-pixel, detects a little from one cell,

                                  12   a little from another, and perhaps a little from several more, before returning to the next row of
Northern District of California
 United States District Court




                                  13   pixels in the sample to analyze a different portion of the same cells already analyzed. If the

                                  14   MIBIscope performed anything in sequence as the claims require, it would be the pixel-by-

                                  15   pixel scanning and analysis. This, defendant’s expert, Dr. Nicholas Winograd, appeared to

                                  16   admit at deposition, although even this point rests on shaky ground given he and counsel did

                                  17   not apply the term “sequentially” as used by the claims, and instead employed the generic

                                  18   definition (Dkt. No. 161-5 at 86–87, 116–17). It is also worth noting on this point that any

                                  19   equivalence breaks down further because the MIBIscope’s ion-beam does not destroy the

                                  20   sample as the claims do. Patent owner’s own submissions to the record make clear that “[t]he

                                  21   MIBIscope platform is also minimally destructive to the tissue, permitting additional tissue re-

                                  22   scans at different resolutions to acquire Z-depth information or enabling other multi-omic

                                  23   analyses post-acquisition” (Dkt. No. 161-13 at 1). So, even scanning pixel-by-pixel, the

                                  24   MIBIscope might still return to a previously-scanned pixel of the same sample to gather new

                                  25   data. All this is to say that the MIBIscope does not perform the cell-by-cell, complete analyses

                                  26   as claimed in the patents.

                                  27          This, of course, makes practical sense. Patent owner broadly paints the similarities

                                  28   between the claims and the MIBIscope, but their outputs fundamentally differ beyond the
                                                                                       11
                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 12 of 15




                                   1   distinction between cells versus pixels. The claimed invention focuses on single cells because

                                   2   the “analy[sis of] single particles can provide greatly improved accuracy, large dynamic range

                                   3   and high sensitivity, compared to prior art systems” (’386 Pat. at 1:40–2:6, 8:14–17). The

                                   4   MIBIscope operates differently to a different end. By scanning tissue samples pixel-by-pixel,

                                   5   patent owner admits that the MIBIscope “preserves spatial information,” meaning that the

                                   6   mass spectrometry results may be “mapped to each pixel” to generate an image (as below)

                                   7   displaying an analyte’s presence (or not) across the sample (Dkt. No. 161-4 at 18):

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16                                          Sample Analysis Map

                                  17   Patent owner never explains how the asserted claims could accomplish this location
                                  18   preservation in spite of vaporizing, atomizing, and ionizing the subject cells. The best mode
                                  19   appears to disclaim such location preservation, noting the utility of cells exploding into more
                                  20   easily vaporized, atomized, and ionized fragments upon initial heating. So too, the in-line lysis
                                  21   embodied in the related (though unasserted) dependent claims describes rupturing cells before
                                  22   analysis. True, the claims do not explicitly admit to the cell fragments’ unknown locations.
                                  23   But the specification provides no basis to conclude that the invention conceives of the
                                  24   MIBIscope’s spatial preservation (’386 Pat. at 12:24–67).
                                  25        Patent owner argues that defendant’s own marketing materials admit that the MIBIscope
                                  26   “detects and analyzes at a single cell level,” and that this capability somehow betrays that it
                                  27   sequentially analyzes cells as claimed. On the contrary. The cited materials tout the
                                  28   MIBIscope’s subcellular analysis and location preservation capabilities (Dkt. Nos. 161-4 at 5;
                                                                                       12
                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 13 of 15




                                   1   162-12 at 2; 162-13 at 1–2; 162-14; 162-15 at 2; 162-16; 161-13 at 1). But this just illustrates

                                   2   that the MIBIscope may analyze several pixels falling within a single cell on the sample slice.

                                   3   It still does not operate on whole cells in sequence as claimed, so this argument does not bridge

                                   4   the fundamental gap between the claimed method of cell-by-cell analysis and the MIBIscope’s

                                   5   pixel-by-pixel scanning.

                                   6        In sum, the MIBIscope does not “sequentially” detect the transient signals of both a first

                                   7   and a second cell. Patent owner offers no alternate literal infringement theory in its own

                                   8   motion or its opposition to defendant’s motion for noninfringement. This one failing for at

                                   9   least the reasons given above, summary judgment of literal noninfringement is required.

                                  10        3.      DOCTRINE OF EQUIVALENTS FAILS.
                                  11        Following the kerfuffle last summer about whether to admit a slew of late doctrine-of-

                                  12   equivalents theories into this case, one might imagine those theories would make an
Northern District of California
 United States District Court




                                  13   appearance in patent owner’s motion for summary judgment. They do not. Defendant,

                                  14   nevertheless, still moves for judgment of noninfringement under these may-or-may-not-exist

                                  15   theories on several grounds.

                                  16        This order finds persuasive the contention that patent owner has abdicated its burden

                                  17   under the ensnarement doctrine. The doctrine of equivalents permits a finding of infringement

                                  18   where, though a claim does not literally read onto an accused product, the accused product

                                  19   nonetheless “performs substantially the same function in substantially the same way with

                                  20   substantially the same result as” as the claim limitation. Intendis GMBH v. Glenmark Pharms.

                                  21   Inc., 822 F.3d 1355, 1360 (Fed. Cir. 2016). But “[a] doctrine of equivalents theory cannot be

                                  22   asserted if it will encompass or ‘ensnare’ the prior art.” So, “[a] hypothetical claim analysis is

                                  23   a practical method to determine whether an equivalent would impermissibly ensnare the prior

                                  24   art.” Jang v. Boston Sci. Corp., 872 F.3d 1275, 1285 (Fed. Cir. 2017) (quotation marks

                                  25   omitted).

                                  26        The hypothetical claim analysis proceeds in several steps. The patentee articulates a

                                  27   “hypothetical claim that literally covers the accused device.” Next, the accused infringer

                                  28   produces prior art to challenge the hypothetical claim. Then the patentee must prove that the
                                                                                       13
                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 14 of 15




                                   1   hypothetical claim evades the prior art. Ibid.; Streamfeeder, LLC v. Sure-Feed Sys., 175 F.3d

                                   2   974, 983 (Fed. Cir. 1999). As defendant notes, however, patent owner has offered no

                                   3   hypothetical claim for evaluation, despite the opportunity to present one here.

                                   4        Either misreading or mischaracterizing the caselaw, patent owner asserts that an accused

                                   5   infringer must identify specific prior art before any ensnarement analysis occurs. Not so. The

                                   6   ensnarement analysis begins with the patent owner’s articulation of a “hypothetical claim that

                                   7   literally covers the accused device.” Jang, 872 F.3d at 1285–87. Patent owner does not

                                   8   contend it is not on notice of defendant’s ensnarement defense. So, it must articulate an

                                   9   adequate hypothetical claim. It has failed to do so.

                                  10        Patent owner falls back on the undersigned’s previous statement that “[b]efore any

                                  11   ‘hypothetical claim analysis’ comes into play, the doctrine of equivalents must otherwise be

                                  12   satisfied.” Chiron Corp. v. SourceCF Inc., 431 F. Supp. 2d 1019, 1035 (N.D. Cal. 2006). But
Northern District of California
 United States District Court




                                  13   patent owner disregards the circumstances of that statement. In Chiron, the patent owner

                                  14   attempted to “collapse[] the entire doctrine of equivalents into a[n offensive] ‘hypothetical

                                  15   claim analysis.’” In other words, the patent owner in Chiron was willing to engage in the

                                  16   analysis.

                                  17        Here, in contrast, patent owner has refused, and it will not be permitted to benefit from

                                  18   such refusal. Where elected, the analysis remains a necessary step in the infringement theory.

                                  19   Patent owner filed this case in September 2019. It is now January 2021. The Federal Circuit

                                  20   has provided for the hypothetical claim analysis in the doctrine of equivalents context for at

                                  21   least thirty years. See Wilson Sporting Goods v. David Geoffrey & Assocs., 904 F.2d 677, 684

                                  22   (Fed. Cir. 1990). Patent owner has enjoyed ample time to prepare for and engage in this

                                  23   necessary step in its infringement theory. Having disclaimed that step, patent owner too

                                  24   disclaims the theory.

                                  25                                           CONCLUSION

                                  26        Under the correct claim construction of the term “sequentially,” and on an undisputed

                                  27   description of the operation of the accused product, the MIBIscope does not literally infringe

                                  28   either the asserted Claim 9 of the ’386 Patent or Claim 6 of the ’698 Patent. Additionally,
                                                                                      14
                                       Case 3:19-cv-05639-WHA Document 210 Filed 01/28/21 Page 15 of 15




                                   1   patent owner has abdicated its burden under the doctrine of equivalents. Those theories fail as

                                   2   well. Summary judgment of noninfringement of the asserted claims is GRANTED.

                                   3         This order does not need to reach the bulk of the noninfringement or invalidity

                                   4   arguments. It also does not reach defendant’s (i) objection to portions of patent owner’s

                                   5   evidence; (ii) motion to strike patent owner’s expert report for violation of the ADR Local

                                   6   Rules; or (iii) motion to strike the untimely addition of accused products. This order also

                                   7   reserves motions for sanctions or attorney’s fees (whether pending or anticipated) until the

                                   8   final resolution of the case.

                                   9         A further case management conference is SET for FEBRUARY 18 AT 11:00 A.M. The joint

                                  10   statement is due FEBRUARY 11 AT NOON. The parties shall please detail the remaining claims

                                  11   and specify those patent owner truly intends to press.

                                  12         IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: January 28, 2021.

                                  15

                                  16
                                                                                                WILLIAM ALSUP
                                  17                                                            UNITED STATES DISTRICT JUDGE
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      15
